 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SUSTAINABLE PAVEMENT                               No. 2:17-cv-02687-WBS-KJN
      TECHNOLOGIES, LLC,
12
                           Plaintiff,
13                                                       ORDER
              v.
14
      RICH HOLIDAY, et al.,
15
                           Defendants.
16

17

18          Presently pending before the court is plaintiff’s renewed motion for default judgment

19   against defendant Rich Holiday, which is set for hearing on April 18, 2019. (ECF Nos. 70, 71.)

20   Pursuant to Local Rule 230(c), defendant was required to file an opposition or statement of non-

21   opposition to the motion no later than fourteen (14) days prior to the hearing date, i.e., by April 4,

22   2019. Although that deadline has passed, no opposition or statement of non-opposition was filed.

23          Out of an abundance of caution, and in light of the court’s desire to resolve the action on

24   the merits, the court provides defendant with one additional, final opportunity to oppose the

25   motion. Accordingly, IT IS HEREBY ORDERED that:

26          1. The April 18, 2019 hearing on plaintiff’s renewed motion for default judgment is

27                 VACATED. The court takes this matter under submission on the papers without oral

28                 argument, pursuant to Local Rule 230(g). On its own motion, the court will
                                                        1
 1      reschedule a hearing at a future date, if necessary

 2   2. Any opposition shall be filed no later than April 29, 2019, and any reply brief is due

 3      by May 6, 2019.

 4   3. Defendant Rich Holiday is cautioned that failure to respond to the motion in

 5      compliance with this order will be deemed to be his consent to a summary grant of the

 6      motion, and may result in the imposition of a default judgment against him.

 7   4. Plaintiff shall promptly serve a copy of this order on defendant Rich Holiday at his

 8      last-known address, and file a proof of service.

 9   IT IS SO ORDERED.

10

11   DATED: April 12, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
